OPINION
Appellant Ricardo Anderson was convicted of Felonious Assault in the Cuyahoga County Common Pleas Court, and sentenced to nine to fifteen years incarceration. Appellant is currently incarcerated at the Mansfield Correctional Institution. He filed the instant habeas corpus action in the Richland County Common Pleas Court, claiming that the prosecutor failed to prove venue, and therefore, the trial court lacked jurisdiction to sentence him for Felonious Assault.
The court dismissed the petition. Appellant appeals:
ASSIGNMENTS OF ERROR:
  I. THE MAGISTRATE ERRED WHEN IT WAS RULED VENUE WAS A ELEMENT OF THE CRIME THEREBY DENYING APPELLANT DUE PROCESS OF LAW IN A HABEAS CORPUS PROCEEDING.
  II. THE COURT ERRED AND/OR ABUSED ITS DISCRETION BY DENYING APPELLANT THE RIGHT TO REDRESS WHICH IS A SUBSTANTIVE RIGHTS VIOLATION IN ACCORDANCE WITH OHIO LAW.
                                I.  II.
We address both Assignments of Error together, as the appeal raises a single issue.
Habeas corpus will lie in extraordinary circumstances where there is an unlawful restraint of a person's liberty, not withstanding the fact that only non-jurisdictional issues are involved, but only where there is no adequate legal remedy, e.g., appeal or post-conviction relief. State, ex rel,. Jackson vs.McFaul (1995), 73 Ohio St.3d 185, 186.
Appellant's claim that the State failed to prove venue is essentially a claim that the evidence was insufficient to convict him. This issue clearly could have been raised on direct appeal, and appellant has not demonstrated that he has no adequate legal remedy.
The Assignments of Error are overruled.
The judgment of the Richland County Common Pleas Court is affirmed.
By: Reader, J., Farmer, P. J. and Gwin, J. concur.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Richland County Common Pleas Court is affirmed. Costs to appellant.